DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 09 June 2022.
Claims 1-15 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,392,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘323 patent.


11,392,323
17/836,397
1. A memory system comprising: a nonvolatile memory; 
(A) and a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to: 
(B) manage a plurality of queues where a plurality of commands to access the nonvolatile memory are stored; 
(C) manage a plurality of first weights that correspond to a plurality types of commands, for each of the plurality of queues, and a plurality of second weights that correspond to the plurality of queues, respectively, 
(D) the second weight corresponding to a queue of the plurality of queues being updated to a value obtained by subtracting the first weight of the queue that corresponds to a type of a command stored in the queue from the second weight corresponding to the queue or by adding the first weight of the queue that corresponds to the type of the command stored in the queue to the second weight corresponding to the queue, 
(E) when execution of the command stored in the queue is started; select a queue of a largest or smallest second weight, of the plurality of queues, as a queue of a highest priority; 
(F) start execution of a command stored in the selected queue; 
(G) select a first weight from the plurality of first weights of the selected queue, based on a type of the command stored in the selected queue; 
(H) and update the second weight corresponding to the selected queue by subtracting the selected first weight of the selected queue from the second weight corresponding to the selected queue or by adding the selected first weight of the selected queue to the second weight corresponding to the selected queue.
1. A 
(A) controller connectable to a nonvolatile memory, the controller comprising: 
(B) a plurality of queues each being capable of storing a plurality of commands for accessing the nonvolatile memory; 
(A B) and a CPU being configured to: manage the plurality of queues; 
(C) manage a plurality of first weights that correspond to a plurality types of commands, for each of the plurality of queues, and a plurality of second weights that correspond to the plurality of queues; 
(D) update the second weight corresponding to a queue of the plurality of queues to a value obtained by subtracting the first weight of the queue that corresponds to a type of a command stored in the queue from the second weight corresponding to the queue or by adding the first weight of the queue that corresponds to the type of the command stored in the queue to the second weight corresponding to the queue, 
(E) when execution of the command stored in the queue is started; select a queue of a largest or smallest second weight, of the plurality of queues, as a queue of a highest priority; 
(F) and execute a command stored in the selected queue.  
2. The controller of claim 1, wherein the CPU is configured to: 
(G) select a first weight from the plurality of first weights of the selected queue, based on a type of the command stored in the selected queue; 
(H) and update the second weight corresponding to the selected queue by subtracting the selected first weight of the selected queue from the second weight corresponding to the selected queue or by adding the selected first weight of the selected queue to the second weight corresponding to the selected queue.

Claims 2/3/4/5/6/7/8/9
Claims 3/4/5/6/7/8/9/10
10. A memory system comprising: a nonvolatile memory; and 
(A) a controller electrically connected to the nonvolatile memory and configured to control the nonvolatile memory, wherein the controller is configured to: 
(C) manage a weight associated with an erase command, a weight associated with a program command, and a weight associated with a read command, as a first weight, 
(B) for each of a plurality of queues each storing a plurality of commands to access the nonvolatile memory, 
(D) and manage a second weight to determine a priority order of the plurality of queues, for each of the plurality of queues, 
(E) the second weight corresponding to a queue of the plurality of queues being updated to a value obtained by subtracting the first weight corresponding to the queue from the second weight corresponding to the queue or by adding the first weight corresponding to the queue to the second weight corresponding to the queue, 
(F) when execution of a command stored in the queue is started; select a queue of a largest or smallest second weight, of the plurality of queues, as a queue of a highest priority; 
(G) start execution of a command stored in the selected queue; 
(H) and select the weight associated with the erase command of the selected queue, the weight associated with the program command of the selected queue, or the weight associated with the read command of the selected queue, as the first weight, based on a type of the command stored in the selected queue, 
(I) and update the second weight corresponding to the selected queue by subtracting the selected weight from the second weight corresponding to the selected queue or adding the selected weight to the second weight corresponding to the selected queue.
11. A 
(A) controller connectable to a nonvolatile memory, the controller comprising: 
(B) a plurality of queues each being capable of storing a plurality of commands for accessing the nonvolatile memory; 
(A B) and a CPU being configured to: 
(C) manage a weight associated with an erase command, a weight associated with a program command, and a weight associated with a read command, as a first weight, for each of the plurality of queues; 
(D) manage a second weight to determine a priority order of the plurality of queues, for each of the plurality of queues; 
(E) update the second weight corresponding to a queue of the plurality of queues to a value obtained by subtracting the first weight corresponding to the queue from the second weight corresponding to the queue or by adding the first weight corresponding to the queue to the second weight corresponding to the queue, 
(F) when execution of a command stored in the queue is started; select a queue of a largest or smallest second weight, of the plurality of queues, as a queue of a highest priority; 
(G) and execute a command stored in the selected queue.

12. The controller of claim 11, wherein the CPU is configured to: 
(H) select the weight associated with the erase command of the selected queue, the weight associated with the program command of the selected queue, or the weight associated with the read command of the selected queue, as the first weight, based on a type of the command stored in the selected queue; 
(I) and update the second weight corresponding to the selected queue by subtracting the selected weight from the second weight corresponding to the selected queue or adding the selected weight to the second weight corresponding to the selected queue.
Claims 11/12/13
Claims 13/14/15


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reference
Section
Relevance
2021/0200481
Abstract
Suspending a program or erase operation to perform a read operation.
2020/0409874
[0066]-[0068], [0071]-[0075]
Multiple command queues, selection scheme for the command queues and basis for selecting a weight for each queue.
2020/0364163
[0037], [0040], [0048]
Priority to read commands over write commands, arbitration scheme for selection of a queue of the multiple queues, grouping of queues into priority levels.
2020/0326890
[0039]
Weighted round robin scheme for command queue selection.
2019/0303309
[0029]-[0036]
Multiple queue with each given an assigned priority, maintaining fairness is fetching commands from the queues, updating a priority of the queue and disabling fetching based on an LBA counter associated with the queue.
2019/0258514
[0083]-[0089]
Assigning a queue depth value to each queue and updating the queue depth value as commands are executed.
2019/0065086
[0034]-[0035]
Assigning a credit value to each queue, updating the credit value based on a power budget value.
2018/0336150
[0025]-[0044]
Low and high priority queues, implement a scheduling ratio between read and write commands, adjust ratio and update ratio based on the number of read/write commands and write amplification.
8,392,633
Columns 5 and 6
Batch size of commands executed in each queue and fairness equation to balance execution.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136